Citation Nr: 0711022	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  05-15 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for myelodysplastic 
syndrome (claimed as cancer and chest pain), to include on 
the basis of exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from November 1949 to June 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefit sought on 
appeal.  

The veteran presented testimony at a Board video conference 
hearing chaired by the undersigned Acting Veterans Law Judge 
in March 2007.  A transcript of the hearing is associated 
with the veteran's claims folders.


FINDING OF FACT

The veteran's myelodysplastic syndrome (claimed as cancer and 
chest pain) was not shown during service or for years 
thereafter; myelodysplastic syndrome is not presumed to be 
related to inservice exposure to herbicide; and the weight of 
the medical evidence is against finding that the veteran's 
myelodysplastic syndrome has been otherwise related to any 
aspect of the veteran's period of service.


CONCLUSION OF LAW

Service connection for myelodysplastic syndrome (claimed as 
cancer and chest pain) is not warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112(a), 1131, 1116, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in June and December 
2004 correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  The failure 
to provide notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal is harmless because the preponderance 
of the evidence is against the appellant's claim for service 
connection, and any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran offered testimony March 
2007 Board video conference hearing, and there is no 
pertinent evidence which is not currently part of the claims 
file.  Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of his claim. 

Background

Service medical records are negative for a diagnosis of 
myelodysplastic syndrome.

A medical report from L.K. Howard, M.D., dated in March 2004, 
showed the veteran was hospitalized and found to have a low 
platelet count.  The veteran underwent bone marrow testing.  

A report from Daniel A. Cherry, M.D., dated in March 2004 
showed findings suspicious for a myelodysplastic syndrome, 
most likely refractory anemia with excess blasts.  

Treatment reports from Kenneth S. Wurtz, M.D., dated March to 
August 2004 show treatment for mild myelodysplasia with 
stable hematologic parameters.  He noted the veteran's 
history of Agent Orange exposure and felt it may have caused 
a bone marrow disorder.  In treatment records dated in 
December 2004, Dr. Wurtz indicated that the veteran had 
myelodysplasia which was a pre-leukemia which was a 
malignancy, but had not declared itself clinically other than 
weakness, fatigue, thrombocytopenia, and mild leucopenia.  
The physician noted the veteran was mildly symptomatic from 
the myelodysplasia but did not require treatment at this 
time.  The physician stated that myelodysplasia could develop 
de novo or be associated with chemical exposures and 
exposures to toxins.

In a treatment record from Palmetto Primary Care Physicians 
dated in February 2007, the veteran reported exposure to 
Agent Orange.  After examination, it was noted that the best 
explanation for the veteran's condition was myelodysplatic 
disorder/meylodysplasia.  The examiner indicated the blood 
counts were stable but the veteran was significantly 
symptomatic with fatigue, bleeding, and chronic pain.  The 
examiner noted a history of Agent Orange exposure which might 
be related.  The veteran was to continue current medications 
and blood count monitoring.  

At his March 2007 Board video conference hearing, the veteran 
testified he served in Vietnam.  He indicated that two of his 
doctors believed that his myelodysplasia could be the result 
of exposure to Agent Orange, but they could not prove it, so 
they would not state that it was in writing.  

Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

In addition, the law also provides that, where a veteran 
served ninety days or more of active military service, and 
certain chronic disorders, including malignant tumors 
(cancer), become manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  While the disease need not be 
diagnosed within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

The veteran seeks service connection for myelodysplastic 
syndrome, claiming that this condition is related to 
inservice exposure to herbicides in Vietnam.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2006).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2006) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2006) are also satisfied: Chloracne or other acneform 
disease consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; chronic lympocytic leukemia (CLL), multiple myeloma; 
non-Hodgkin's lymphoma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e) (2006); see also 69 Fed. Reg. 31,882 (June 
8, 2004); 68 Fed. Reg. 59,540-42 (Oct. 16, 2003).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 68 Fed. Reg. 27,630-41 (May 20, 
2003).  Specifically, the Secretary has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for bone cancer.  See id at 27,632.

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

Analysis

After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against entitlement to 
service connection for myelodysplastic syndrome either on a 
direct or presumptive basis.

Upon review of the evidentiary record, it is found that the 
veteran did serve in Vietnam from July 30, 1967, to April 24, 
1968 during the Vietnam era.  Therefore, he is entitled to a 
presumption of exposure to herbicide agents.  There is 
competent evidence demonstrating that the veteran currently 
suffers from myelodysplastic syndrome.  Nevertheless, this 
condition is not among the diseases for which the Secretary 
of Veterans Affairs, under the Authority of the Agent Orange 
Act of 1991, has determined are associated with exposure to 
herbicides used in the Republic of Vietnam era.  See 
38 C.F.R. § 3.309(e).  Furthermore, myelodysplastic syndrome 
was not shown during service or for years thereafter.  As 
such, presumptive service connection for myelodysplastic 
syndrome under 38 C.F.R. §§ 3.307 and 3.309 is not possible.

The Board notes that Dr. Wurtz indicated the veteran had 
myelodysplasia which was pre-leukemia and could develop de 
novo or be associated with chemical exposures and exposures 
to toxins.  In addition, the February 2007 examiner from 
Palmetto Primary Care Physicians diagnosed myelodysplastic 
disorder which may be related to exposure to Agent Orange.  
Other than their belief that the veteran's myelodysplastic 
syndrome may have been caused by Agent Orange or exposure to 
other toxins, or in the statement by Dr. Wurtz, have occurred 
de novo; these examiner's have provided no opinion and/or 
rationale indicating that the veteran's current 
myelodysplastic syndrome is, in fact, the result of his 
exposure to herbicides while in service.  Medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too speculative 
in nature to establish the presence of the claimed disorder 
or the relationship thereto.  Therefore, these statements are 
insufficient to establish entitlement to service connection 
based on exposure to herbicides.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).

As noted above, even if there is no entitlement to the 
presumption of service incurrence, the veteran is not 
precluded from establishing service connection with proof of 
actual direct causation.  To do so; however, there must be 
some medical evidence linking the veteran's myelodysplastic 
syndrome to service.  Hickson, supra.

With regard to the possibility of service connection on the 
basis of direct causation, see Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994), service medical records are negative for 
any evidence of myelodysplastic syndrome.  The first evidence 
of this condition comes approximately 30 years after 
separation from service, and this period without treatment is 
evidence that there has not been a continuity of symptoms, 
and weighs heavily against the claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  

There is no competent evidence showing that the veteran's 
myelodysplastic syndrome was caused by his service.  Dr. 
Wurtz and the physician from Palmetto Primary Care Physicians 
have stated that the myelodysplastic syndrome may be the 
result of exposure to Agent Orange or other toxins/chemical, 
or that it may have occurred de novo.  The examiners have not 
opined that the veteran's myelodysplastic syndrome was the 
result of a disease or injury while in service.

In the absence of competent evidence relating the veteran's 
myelodysplastic syndrome to an established event, injury, or 
disease during active service, entitlement to service 
connection on a direct basis is not warranted.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt rule of 38 U.S.C.A. 
§ 5107 does not apply.  Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).  Accordingly, the Board finds that the 
claim must be denied.



ORDER

Entitlement to service connection for myelodysplastic 
syndrome (claimed as cancer and chest pain), to include on 
the basis of exposure to herbicides is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


